Filed 5/27/22 Silva v. Schechter CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    HELIODORO A. SILVA,
                                                                                             F082423
           Plaintiff and Appellant,
                                                                              (Super. Ct. No. 20CV-02515)
                    v.

    JEANNE SCHECHTER, a Judge of the Superior                                             OPINION
    Court,

           Defendant and Respondent.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. Timothy W.
Salter, Judge.
         Heliodoro A. Silva, in pro. per., for Plaintiff and Appellant.
         Bold, Polisner, Maddow, Nelson & Judson, Craig L. Judson and Sharon M. Nagle,
for Defendant and Respondent.
                                                        -ooOoo-




*        Before Smith, Acting P. J., Snauffer, J. and De Santos, J.
          An inmate filed a civil suit for damages against a superior court judge who
presided over habeas proceedings in which the inmate challenged his underlying criminal
convictions. The trial court sustained the judge’s demurrer without leave to amend. We
affirm.
                                FACTS AND PROCEEDINGS
          On September 2, 2020, inmate Heliodoro A. Silva filed a civil complaint in the
Merced County Superior Court against Superior Court Judge Jeanne Schechter, the City
of Merced, the County of Merced, a county prosecutor, and a police detective. This
appeal concerns the claims against Judge Schechter.
          On May 11, 2020, Judge Schechter denied a petition for writ of habeas corpus
filed by Silva in connection with his convictions. On September 2, 2020, Silva filed the
aforementioned complaint against Judge Schechter, among others.
          Silva stated in the complaint: “The Plaintiff is serving two consecutive life
without the possibility of parole sentences for … aiding and abetting two murders,
conviction[s] [dated] November 4, 2016.” He further noted: “Plaintiff … is actually and
factually innocent.” (Unnecessary capitalization omitted.)
          In the complaint, Silva alleged, with reference to his prior convictions, that the
prosecutor, investigating detective, and Judge Schechter had conspired to secure and
uphold his convictions. In this context, he alleged that the investigating detective had
punched him in the stomach to coerce him into giving a false confession in Spanish.
Silva further alleged that, at his criminal trial, the prosecutor played a recording of his
confession that was in English and did not reflect the detective’s coercive tactics. Silva
alleged that when he filed his petition for writ of habeas corpus challenging his
convictions, Judge Schechter did not approve subpoenas to compel the sheriff’s office to
produce the original recording of his confession, did not conduct an evidentiary hearing
to determine whether his confession was coerced, and denied his petition. Silva alleged
in the complaint that Judge Schechter denied his petition as part of a conspiracy with the

                                                2.
prosecutor and the investigating detective, because “[e]very judge in this country know[s]
that if they grant a petition for Writ of Habeas Corpus, to a defendant, the defendant is
going to sue the police, the prosecution, the City and County.” The complaint sought
damages from all the defendants.
       On January 11, 2021, the trial court sustained, without leave to amend, Judge
Schechter’s demurrer to Silva’s complaint. The court determined, based on the face of
the complaint, that the allegations against Judge Schechter were foreclosed because she
was “entitled to absolute judicial immunity.” The court entered a judgment of dismissal
as to the claims against Judge Schechter. This appeal followed.
                                       DISCUSSION

The Trial Court Properly Sustained Judge Schechter’s Demurrer to the Complaint and
Properly Denied Leave to Amend
       Preliminarily, we note that Silva has waived all issues on appeal because he has
essentially filed, as his opening brief, the operative complaint that was filed in the trial
court. He has not framed any issues on appeal or supported his claims with reasoned
argument and citations to appropriate legal authorities and the record. “[T]he trial court’s
judgment is presumed to be correct, and the appellant has the burden to prove otherwise
by presenting legal authority on each point made and factual analysis, supported by
appropriate citations to the material facts in the record; otherwise, the argument may be
deemed forfeited.” (Keyes v. Bowen (2010) 189 Cal.App.4th 647, 655.) Here, Silva’s
opening brief does not identify any error on the part of the trial court; he has therefore
waived all issues on appeal. (See Denham v. Superior Court (1970) 2 Cal.3d 557, 564
[“ ‘A judgment or order of the lower court is presumed correct … and error must be
affirmatively shown.’ ”]; Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836,
852 [when an appellant asserts a point, “but fails to support it with reasoned arguments
and citations to authority,” we treat the point as waived]; Keyes v. Bowen, supra, at p.
655 [an appellant cannot simply “tender the complaint [on appeal] and hope we can


                                              3.
discern a cause of action”]; Garrick Development Co. v. Hayward Unified School Dist.
(1992) 3 Cal.App.4th 320, 334 [an appellant may not simply incorporate by reference
arguments made in papers filed in the trial court, rather than briefing them on appeal].)
In any event, there is no merit to this appeal.
       “When the trial court sustains a demurrer, we review the complaint de novo to
determine whether it contains sufficient facts to state a cause of action.” (Glen Oaks
Estates Homeowners Assn. v. Re/Max Premier Properties, Inc. (2012) 203 Cal.App.4th
913, 918.) “ ‘While the decision to sustain or overrule a demurrer is a legal ruling subject
to de novo review on appeal, the granting of leave to amend involves an exercise of the
trial court’s discretion. [Citations.] When the trial court sustains a demurrer without
leave to amend, we must also consider whether the complaint might state a cause of
action if a defect could reasonably be cured by amendment.’ ” (Green Valley
Landowners Assn. v. City of Vallejo (2015) 241 Cal.App.4th 425, 432.) “ ‘If the plaintiff
cannot show an abuse of discretion, the trial court’s order sustaining the demurrer without
leave to amend must be affirmed.’ ” (Ibid.)
       Respondent, Judge Schechter, argues the trial court properly sustained her
demurrer without leave to amend. She argues: “Appellant’s complaint is based upon
official, judicial acts by Judge Schechter and therefore all causes of action are barred by
absolute judicial immunity.… Nor does Appellant demonstrate that he can cure [this
defect]. Consequently, the trial court’s ruling to sustain Judge Schechter’s demurrer
without leave to amend should be affirmed.” We agree with respondent and affirm.
       Judges are immune from civil suits arising out of the exercise of their judicial
functions. (Mireles v. Waco (1991) 502 U.S. 9, 11; Howard v. Drapkin (1990) 222
Cal.App.3d 843, 851 [judicial immunity from a civil action for monetary damages is
absolute].) Accordingly, any cause of action for damages against Judge Schechter based
on her official, judicial acts while presiding over matters before her, is barred by absolute
judicial immunity. “The decisions of this state uniformly and consistently grant

                                              4.
immunity from civil suit to judges in the exercise of their judicial functions. [Citation.]
That is true even if the acts are in excess of the jurisdiction of the judge and are alleged to
have been done maliciously and corruptly.” (Tagliavia v. County of Los Angeles (1980)
112 Cal.App.3d 759, 761.) “[T]he factors determining whether an act by a judge is a
‘judicial’ one relate to the nature of the act itself, i.e., whether it is a function normally
performed by a judge, and to the expectations of the parties, i.e., whether they dealt with
the judge in his judicial capacity.” (Stump v. Sparkman (1978) 435 U.S. 349, 362.)
       Here, the acts complained of were undertaken by Judge Schechter in exercising
judicial functions while presiding over Silva’s habeas proceedings. Therefore, as a
matter of law, Silva cannot state a cause of action for damages against Judge Schechter,
nor can he reasonably amend his complaint to do so. (See Frost v. Geernaert (1988) 200
Cal.App.3d 1104, 1107, 1110 [trial court properly applied judicial immunity doctrine in
sustaining, without leave to amend, demurrer to complaint alleging, inter alia, conspiracy
by judicial officers in making rulings in certain cases].) In sum, the trial court properly
sustained Judge Schechter’s demurrer without leave to amend.
                                       DISPOSITION
       The judgment is affirmed. Each party to bear its own costs on appeal.




                                               5.